         Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 1 of 22




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


MICHAEL J. H. III,1                              6:19-cv-01731-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


JOHN E. HAAPALA, JR.
401 E. 10th Ave., Ste 240
Eugene, OR 97401
(541) 345-8474

             Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003



     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
         Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 2 of 22




MICHAEL W. PILE
Acting Regional Chief Counsel
JUSTIN L. MARTIN
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3735

             Attorneys for Defendant

BROWN, Senior Judge.

     Plaintiff Michael J. H. III seeks judicial review of the

final decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's application for Supplemental Security Income (SSI)

under Title XVI of the Social Security Act.              This Court has

jurisdiction to review the Commissioner's final decision

pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                           ADMINISTRATIVE HISTORY

     On September 2, 2015, Plaintiff protectively filed his

application for SSI benefits.          Tr. 37, 291.2      Plaintiff alleges a




     2 Citations to the official Transcript of Record (#9) filed
by the Commissioner on April 13, 2020, are referred to as "Tr."


2 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 3 of 22




disability onset date of February 15, 2003.          Tr. 37, 291.

Although Plaintiff alleges a disability onset date of

February 15, 2003, a prior ALJ denied Plaintiff's claim on

February 1, 2012.   Plaintiff did not appeal that determination.

Tr. 37.

    Plaintiff's September 2, 2015, application was denied

initially and on reconsideration.      An Administrative Law Judge

(ALJ) held a hearing on August 28, 2018.         Tr. 58-121.      Plaintiff

and a vocational expert (VE) testified at the hearing.

Plaintiff was represented by an attorney at the hearing.

     On September 25, 2018, the ALJ issued an opinion in which

he found Plaintiff is not disabled and, therefore, is not

entitled to benefits.    Tr. 37-50.    Plaintiff requested review by

the Appeals Council.    On August 30, 2019, the Appeals Council

denied Plaintiff's request to review the ALJ's decision, and the

ALJ's decision became the final decision of the Commissioner.

Tr. 1-3.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On October 29, 2019, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



                               BACKGROUND

     Plaintiff was born on March 22, 1967.         Tr. 49, 291.



3 - OPINION AND ORDER
        Case 6:19-cv-01731-BR   Document 16    Filed 11/16/20   Page 4 of 22




Plaintiff was 48 years old on his application date.                 Tr. 49,

129.    Plaintiff has a high-school education.            Tr. 49, 78, 619,

1592.    Plaintiff has past relevant work experience as a chain

puller, automotive-glass technician, driller, and sprinkler

installer.     Tr. 312.

        Plaintiff alleges disability due to neurocognitive

disorder, Post-Traumatic Stress Syndrome (PTSD), Attention-

Deficit/Hyperactivity Disorder (ADHD), back and neck

injury/bulging disk, traumatic-brain injury (TBI), mood

disorder, social-anxiety/generalized-anxiety disorder,

dysthymia, and heart-valve damage.            Tr. 145, 310.

        Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.         After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.      See Tr. 40-49.



                                  STANDARDS

        The initial burden of proof rests on the claimant to

establish disability.       Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).      To meet this burden a claimant must

demonstrate his inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or



4 - OPINION AND ORDER
     Case 6:19-cv-01731-BR    Document 16    Filed 11/16/20   Page 5 of 22




mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                42

U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459-60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence



5 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 6 of 22




whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. § 416.920(a)(4)(i).         See also

Keyser v. Comm'r of Soc. Sec., 648 F.3d 721, 724 (9th Cir.

2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§ 416.920(a)(4)(ii).     See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner



6 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 7 of 22




determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.

§ 416.920(a)(4)(iii).    See also Keyser, 648 F.3d at 724.            The

criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.             20 C.F.R.

§ 416.920(e).   See also Social Security Ruling (SSR) 96-8p.               "A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."      SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm'r of Soc. Sec.

Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work he has done in the past.      20 C.F.R. § 416.920(a)(4)(iv).



7 - OPINION AND ORDER
     Case 6:19-cv-01731-BR    Document 16   Filed 11/16/20   Page 8 of 22




See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 416.920(a)(4)(v).            See also

Keyser, 648 F.3d at 724-25.       Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.              Lockwood v.

Comm'r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony

of a VE or by reference to the Medical-Vocational Guidelines (or

the grids) set forth in the regulations at 20 C.F.R. part 404,

subpart P, appendix 2.       If the Commissioner meets this burden,

the claimant is not disabled.       20 C.F.R. § 416.920(g)(1).



                              ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since September 2, 2015,

Plaintiff's application date.       Tr. 37, 40.

     At Step Two the ALJ found Plaintiff has the severe

impairments of "degenerative disc disease of the cervical,

thoracic, and lumbar spines; "chronic derangement of the

meniscus of the left knee (later onset 5/23/15)"; "cubital



8 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 9 of 22




tunnel syndrome (later onset 9/7/16)"; TBI by history; mood

disorder due to TBI; borderline intellectual functioning (BIF);

social anxiety disorder; dysthymia; generalized anxiety

disorder; PTSD, in partial remission; "attention deficit

hyperactivity disorder (ADHD)–combined type"; and "major

neurocognitive disorder due to TBI."       Tr. 40.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 41.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:            can

occasionally stoop; can reach, but only occasionally reach

overhead with his left arm; can handle and finger; can have

occasional exposure to hazards such as unprotected heights and

moving mechanical parts; can perform only unskilled work and

simple routine tasks with a reasoning level of two; can perform

only occupations where instructions are provided orally, math is

not required, and writing is not required; and can have limited

superficial interaction with coworkers and the public.              Tr. 43.

     At Step Four the ALJ concluded Plaintiff does not have any

past relevant work.     Tr. 49.

     At Step Five the ALJ found Plaintiff can perform other jobs



9 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 10 of 22




that exist in the national economy such as photocopy-machine

operator, collator operator, and cleaner/housekeeper.              Tr. 50.

Accordingly, the ALJ found Plaintiff is not disabled.              Tr. 50.



                               DISCUSSION

     Plaintiff contends the ALJ erred when he (1) discounted

Plaintiff's subjective symptom testimony and (2) partially

rejected the medical opinions of Scott Alvord, Ph.D., and Wayne

Taubenfeld, Ph.D., examining psychologists.

I.   The ALJ did not err when he discounted Plaintiff's
     testimony.

     Plaintiff contends the ALJ erred when he failed to provide

legally sufficient reasons for discounting Plaintiff's

subjective symptom testimony.

     A.   Standards

          The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.    "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to

produce the pain or other symptoms alleged.'"           Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).             The


10 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 11 of 22




claimant need not show her "impairment could reasonably be

expected to cause the severity of the symptom she has alleged;

she need only show that it could reasonably have caused some

degree of the symptom."      Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).              A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."

Garrison, 759 F.3d at 1014.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of her symptoms only by offering specific, clear

and convincing reasons for doing so."        Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)(same).      General assertions that the

claimant's testimony is not credible are insufficient.              Parra v.

Astrue, 481 F.3d 742, 750 (9th Cir. 2007).          The ALJ must

identify "what testimony is not credible and what evidence

undermines the claimant's complaints."         Id. (quoting Lester v.

Chater, 81 F.3d 821, 834 (9th Cir. 1995)).

     B.    Analysis

           Plaintiff testified at his hearing that he "feels like



11 - OPINION AND ORDER
     Case 6:19-cv-01731-BR    Document 16   Filed 11/16/20   Page 12 of 22




somebody ripped [his] soul out of [his] body" and "all [his]

joints feel really loose."       Tr. 92.    Plaintiff stated he lies

"in bed . . . wonder[ing] how long it's going to take to go

away."   Tr. 93.   He also testified he does not have any friends,

people "annoy" him, and he gets frustrated easily.              Tr. 102.

           The ALJ discounted Plaintiff's symptom testimony on

the grounds that Plaintiff's allegations of disabling

impairments are incompatible with his level of daily activities,

are inconsistent with his statements made to medical providers,

and are not supported by the medical record.            Tr. 45-46.     For

example, Plaintiff was able to care for his twelve-year-old son

including driving him to school, attending parent/teacher

conferences, cooking, managing his household, shopping, helping

with homework, attending scouting activities, and attending

soccer games.   Tr. 44, 49, 322, 345, 738.          In September 2016

Plaintiff reported he was "fairly active" and did "cardio

exercises regularly."    Tr. 1122.     In July 2017 Plaintiff

reported he exercised for 30 minutes every day.              Tr. 1692.

Plaintiff also testified he played pool with four friends "a

couple times a month."       Tr. 44, 99-100.     In a May 2015

vocational rehabilitation services examination Plaintiff

indicated he was unable to read or to remember basic



12 - OPINION AND ORDER
       Case 6:19-cv-01731-BR    Document 16   Filed 11/16/20   Page 13 of 22




information.     Tr. 636.      In October 2016, however, Plaintiff was

described as having "good judgment," "normal mood and affect and

active and alert," and "normal" recent and remote memory.

Tr. 935.

            The ALJ also noted Plaintiff received minimal

treatment for his conditions and was noncompliant with treatment

recommendations.     Tr. 45.      The ALJ pointed out that Plaintiff

admitted he does not have a history of any counseling or

emergency psychiatric treatment, has not received any counseling

since 2016, and does not take any mental-health medication on a

daily basis.     Tr. 45.    For example, in August 2017 Plaintiff had

a prescription to take alprazolam three times a day, but the

following month he reported he only took a half-tablet twice a

day.   Tr. 45, 1683, 1677.        In September 2016 a nerve

conduction/electromyogram study showed mild-to-moderate cubital-

tunnel syndrome (Tr. 1025), and the ALJ noted there was not any

evidence in the record of further treatment.              Tr. 47.

Similarly, the ALJ also pointed out that there was not any

record of follow-up treatment after a 2016 MRI of Plaintiff's

cervical spine showed moderate multilevel spondylosis and

Plaintiff was referred for a neurosurgical consultation.

Tr. 47, 955.



13 - OPINION AND ORDER
        Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20    Page 14 of 22




             In addition, the ALJ concluded the medical records did

not support Plaintiff's subjective symptom allegations.                  Tr. 46-

47.   For example, the ALJ noted mental-status examinations

showed Plaintiff appeared active, alert, and fully oriented;

displayed normal mood and affect; had normal speech, normal

thought process, and good insight and judgment; did not have any

deficits in attention and concentration; and displayed

intellectual ability in the low-average range.                 Tr. 46, 48, 935,

1594.    Physical examinations were also unremarkable and

generally showed Plaintiff has normal muscle strength; normal

range of motion; normal reflexes; normal gait; and is able to

perform physical tests such as toe-walking, heel-walking, tandem

walking, and partial squats.         Tr. 41, 47, 738-39, 1573.

             On this record the Court concludes the ALJ did not err

when he discounted Plaintiff's subjective symptom testimony

because the ALJ provided legally sufficient reasons supported by

substantial evidence in the record for doing so.

II.   The ALJ properly discounted the opinion of Dr. Alvord, and
      any error regarding Dr. Taubenfeld's opinion was harmless.

        Plaintiff contends the ALJ erred when he failed to provide

legally sufficient reasons for rejecting the opinions of

Drs. Alvord and Taubenfeld.




14 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 15 of 22




     A.     Standards

            "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability - the claimant's ability to

perform work."    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).    "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."        Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

            "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."        Id.   When contradicted, a

treating or examining physician's opinion is still owed

deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling

weight."    Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).               An

ALJ can satisfy the "substantial evidence" requirement by

"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."      Reddick, 157 F.3d at 725.           "The

ALJ must do more than state conclusions.         He must set forth his



15 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 16 of 22




own interpretations and explain why they, rather than the

doctors', are correct."      Id. (citation omitted).

     B.   Analysis

          1.    Dr. Alvord

          On August 16, 2018, Dr. Alvord performed a

psychological evaluation of Plaintiff.         Tr. 1591-1601.

Dr. Alvord diagnosed Plaintiff with Somatic Symptom Disorder,

NOS; rule out Conversion Disorder (mixed symptoms); Bipolar II;

and Anxiety Disorder, NOS.      Tr. 1595-96.     Dr. Alvord opined

Plaintiff has a mild-to-moderate impairment in his ability to

understand, to remember, and to carry out instructions; a

moderate impairment in his ability to interact appropriately

with supervisors, coworkers, and the public; and a moderate

impairment in his ability to respond to changes in a routine

work setting.   Tr. 1597-98.     Dr. Alvord concluded Plaintiff's

psychiatric impairments would preclude Plaintiff from performing

for five percent of the workday, and Plaintiff would miss three

or four days of work per month.      Tr. 1600.

          The ALJ gave "little weight" to Dr. Alvord's opinion

on the ground that it is not consistent with the objective

medical evidence, including a lack of counseling treatment and

normal mental-status examinations.         Tr. 48.   For example, the



16 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 17 of 22




Plaintiff admitted he does not have any history of counseling or

emergency psychiatric treatment, has not received any counseling

since 2016, and does not take any mental-health medication on a

daily basis.   Tr. 45.   The ALJ also noted mental-status

examinations showed Plaintiff appeared to be active, alert, and

fully oriented; displayed normal mood and affect; had normal

speech, normal thought process, and good insight and judgment;

did not have any deficits in attention and concentration; and

displayed intellectual ability in the low-average range.

Tr. 46, 48, 935, 1594.

          The ALJ also concluded Dr. Alvord's opinion was

internally inconsistent.     Tr. 48.   For example, Dr. Alvord

stated Plaintiff's contemporaneous objective testing indicated

normal thought processes, normal thought content, normal speech,

normal long-term and short-term memory, a good ability to

perform calculations, good digit recall, a normal fund of

information, normal abstract thinking, low-to-average

intellectual functioning, and no sign of brain injury.

Tr. 1593-95.   Dr. Alvord opined Plaintiff has only moderate

limitations in most areas of functioning, but he concluded

Plaintiff would miss three or four days of work per month.

Tr. 49, 1598, 1600.



17 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20    Page 18 of 22




           Finally, the ALJ found Dr. Alvord improperly relied on

Plaintiff's own assessment of his symptoms and impairments,

which the ALJ found to be unreliable.        Tr. 37.        The ALJ may

discount a doctor's opinion when it is based on a claimant's

unsupported symptom testimony.      Bayliss v. Barnhart, 427 F.3d

1211, 1217 (9th Cir. 2005).      As noted, the Court has concluded

the ALJ properly discounted Plaintiff's symptom testimony.

           On this record the Court concludes the ALJ did not err

when he discounted the opinion of Dr. Alvord because the ALJ

provided legally sufficient reasons supported by substantial

evidence in the record for doing so.

           2.   Dr. Taubenfeld

           On April 30, 2015, Dr. Taubenfeld performed a

neuropsychological examination of Plaintiff. Tr. 618-34.

Dr. Taubenfeld diagnosed Plaintiff with mood disorder due to

TBI, major neurocognitive disorder due to TBI, social anxiety

disorder, dysthymia, generalized anxiety disorder, PTSD in

partial remission, ADHD-combined type, and borderline

intellectual functioning with avoidant and dependent traits.

Tr. 632.   Dr. Taubenfeld also noted Plaintiff had "vocational,

social problems" and "severe symptoms/difficulties in social and

occupational functioning."      Tr. 632.    Dr. Taubenfeld opined



18 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 19 of 22




Plaintiff has difficulty learning new tasks; has a limited

ability to recall task sequences; reads, spells, and does math

at or below a fifth-grade level; has significantly reduced work

speed; is unable to process complex information needed on a job;

lacks the emotional stamina to perform essential functions of a

job; and may be unable to sustain attention sufficient to

perform essential job functions.      Tr. 633.      Dr. Taubenfeld also

opined Plaintiff has limited memory skills, has limited work

speed, may have difficulty coping with emotional demands and

stress of work, may have difficulty maintaining emotional

stability, has some difficulty sustaining attention, and has a

lack of self-esteem and self-confidence.         Tr. 634.

          The ALJ gave "little weight" to Dr. Taubenfeld's

assessment on the grounds that it is inconsistent with the

objective medical evidence; appeared to "parrot" a previous

assessment in 2009 by Keith Murdock, N.C.S.P., an educational

school psychologist (Tr. 402-14); and relied on Plaintiff's

inconsistent statements of his ability to function and his

performance on tests, which the ALJ indicated Plaintiff would be

able to control or to manipulate.      The ALJ also noted

Plaintiff's functioning, "when observed by others," was greater

than that found by Dr. Taubenfeld.         Tr. 48-49.



19 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 20 of 22




            The ALJ, however, failed to point to any specific

objective medical evidence that is inconsistent with

Dr. Taubenfeld's opinion, failed to provide a thorough and

detailed summary of the facts and any conflicting medical

evidence, and merely provided a conclusory interpretation of the

evidence.   The ALJ also did not point to any conflict or

inconsistency between the opinions of Dr. Taubenfeld and

Dr. Murdock's earlier assessment or explain how Dr. Taubenfeld's

assessment was discredited by the fact that it is similar to

Dr. Murdock's earlier assessment.

    In addition, the ALJ also discounted Dr. Taubenfeld's

opinion on the ground that it relied on the Plaintiff's test

performances, which the ALJ indicated Plaintiff would be able to

control or to manipulate.      Dr. Taubenfeld, however, specifically

noted:   "Through the use of standardized testing procedures, and

[Plaintiff's] overall cooperation with testing, the results

obtained are considered to be a valid representation of his

cognitive functioning and academic achievement.             All tests were

administered utilizing standardized procedures.             The . . .

scores are considered to be a valid and reliable representation

of [Plaintiff's] ability."      Tr. 621.

            Finally, as noted, the ALJ concluded Plaintiff's



20 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 21 of 22




functioning "when observed by others (such as seen in B12F) is

much greater than found by Dr. Taubenfeld."          Tr. 49.     Exhibit

B12F is over 350 pages of Plaintiff's medical records from Mercy

Medical Center.   Tr. 1087-1438.     Although the ALJ referenced

this exhibit sparingly in other places in his opinion, he did

not correlate those few references with Dr. Taubenfeld's

assessment.

          Accordingly, on this record the ALJ erred when he

failed to provide legally sufficient reasons for discounting

Dr. Taubenfeld's opinion.      The Court, however, notes Plaintiff

concedes Dr. Taubenfeld's opinion is consistent with the later

opinion of Dr. Alvord (Plf.'s Br. (#14) at 15), and the Court

has concluded the ALJ properly discounted Dr. Alvord's opinion.

Accordingly, the Court concludes the ALJ's failure to provide

legally sufficient reasons for discounting Dr. Taubenfeld's

opinion was harmless error.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the




21 - OPINION AND ORDER
     Case 6:19-cv-01731-BR   Document 16   Filed 11/16/20   Page 22 of 22




Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 16th day of November, 2020.

                                  /s/ Anna J. Brown
                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




22 - OPINION AND ORDER
